United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
                                                                       April 9, 2004
                             In the
                                                                  Charles R. Fulbruge III
        United States Court of Appeals                                    Clerk
                   for the Fifth Circuit
                       _______________

                         m 03-60191
                       _______________




                    LEROY MITCHELL, JR.,

                                            Plaintiff-Appellee,

                            VERSUS

          CITY OF GULFPORT, MISSISSIPPI, ET AL.,

                                            Defendants,

CITY OF GULFPORT, MISSISSIPPI; MARK PEDUZZI; TODD WALLIS,

                                            Defendants-Appellants.




                 _________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                      m 1:01-CV-449-GR
                 _________________________
Before GARWOOD, HIGGINBOTHAM, and
  SMITH, Circuit Judges.

PER CURIAM:*

    The district court did not abuse its
discretion in considering the transcript of the
criminal proceeding, which transcript bears
sufficient indicia of reliability. In light of that
transcript, the district court determined that
there are genuine issues of disputed material
fact. Accordingly, we have no jurisdiction to
review the claim of excessive force. Johnson
v. Jones, 515 U.S. 304, 317 (1995).

   The appeal is DISMISSED for want of jur-
isdiction. Appellants’ motion to supplement
the record is GRANTED. We express no
opinion on the merits of any claim.




         *
           Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.

                                                         2